 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5
                                         AT SEATTLE
 6
     JACOB ANDREW BERGERON,
 7                                Petitioner,                Case No. C19-574-BJR
 8          v.                                               ORDER OF DISMISSAL

 9 UNKNOWN DEPUTY CLERK, et al.,

10                                Respondents.
11
            The Court, having reviewed Petitioner’s 28 U.S.C. § 2241 habeas petition, the Report and
12
     Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate Judge, the
13
     remaining record, and no objections having been filed, finds and ORDERS as follows:
14
            1. The Report and Recommendation is ADOPTED;
15
            2. Petitioner’s 28 U.S.C. § 2241 habeas petition is DISMISSED;
16
            3. The § 2241 habeas petition is invalid in that it seeks relief reserved to 28 U.S.C. 2254
17
            or 2255 actions. As such, Petitioner is DENIED issuance of a certificate of appealability .
18
            DATED this 12th day of June, 2019.
19

20

21

22
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
23



     ORDER OF DISMISSAL- 1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER OF DISMISSAL- 2
